Citation Nr: 0919595	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  04-40 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, C.L., and E.D.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for 
PTSD had not been submitted.  Subsequently in an October 2004 
statement of the case, the RO reopened the previously denied 
claim but denied the underlying de novo issue of entitlement 
to service connection for PTSD.  

Although the RO has reopened the previously denied claim for 
service connection for PTSD, the Board is required to address 
this particular issue (e.g., the new and material claim) in 
the first instance.  The Board has the jurisdiction to 
address a new and material issue and to reach the underlying 
de novo claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (holding that the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that new and 
material evidence sufficient to reopen the Veteran's 
previously denied claim for service connection for PTSD has 
been received, the Board will proceed, in the following 
decision, to adjudicate this new and material issue in the 
first instance.

In a March 2006 decision, the Board declined to reopen the 
Veteran's service connection claim for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2008 
Memorandum Decision, the Court vacated the March 2006 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with its instructions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2001 rating decision, the RO declined to 
reopen an application for service connection for PTSD.  The 
Veteran did not perfect an appeal of that decision.  

2.  Evidence received since the March 2001 rating decision 
includes additional service treatment records.


CONCLUSIONS OF LAW

1.  The March 2001 rating action declining to reopen an 
application for service connection for PTSD is final. 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104,  
20.302, 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
him on the issue in appellate status and a decision at this 
point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

In an unappealed decision dated in September 1989, the RO 
denied the Veteran's claim of service connection for PTSD.  
Subsequently, in rating decisions dated in June 1994 and 
March 2001, the RO declined to reopen the claim of service 
connection for PTSD.  The Veteran did not perfect an appeal 
of this decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the March 2001 decision became final because the 
Veteran did not perfect an appeal of that denial.

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this 
application to reopen his claim in August 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Also, when VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim. 38 
C.F.R. § 3.156(c).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Among the new evidence received since the previous rating 
decision are additional service treatment records.  These 
include records showing complaints of abdominal pain in 
January 1971, and nausea and vomiting in April 1971.  At his 
April 2005 VA hearing, the Veteran testified that he had 
problems with his stomach and nerves due to the stress of 
service, including being hit by rocket and mortar fire.  
Application of 38 C.F.R. 3.156(c) therefore mandates that the 
claim be reopened and reconsidered.  Accordingly, the 
petition to reopen the service connection claim is granted.

ORDER

The claim for service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

The Veteran has claimed several stressors, but his 
descriptions are so vague that corroboration is not 
realistic, with the possible exception that while stationed 
in Vietnam, his unit was fired upon with rockets and mortars.  
He also testified at his Board hearing of an incident in 
which he witnessed a group of soldiers get hit by rocket fire 
in Long Binh in South Vietnam.  Service personnel records 
show that the Veteran was attached to HHB 5BN (AW5P) 2d Arty 
from February 1971 to April 1971, and HHB 6th BN 27th Arty 
from April 1971 to October 1971 while in Vietnam.  On remand, 
the RO should send the Veteran's stressor information to the 
United Stated Army and Joint Services Records Research Center 
(JSRRC) or other appropriate agency(ies) and ask if they can 
verify the stressor of his unit being fired upon.  If the 
Veteran's stressor is verified, then he should be afforded a 
PTSD examination to determine whether he currently has PTSD 
related to his verified stressor. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should attempt to get unit 
records and/or contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), or other appropriate 
agency and, after providing them with a 
summary of the stressor information and 
the unit information outlined above, 
ask the agency(ies) if it can determine 
if the Veteran was subject to rocket 
and/or mortar attacks.  If the 
Veteran's stressor is verified, a 
written statement memorializing this 
fact must be associated with the claims 
files.

2.	If, and only if, the Veteran's stressor 
is verified, should the RO/AMC schedule 
the Veteran for a VA psychiatric 
examination to determine whether he 
currently suffers from PTSD in 
accordance with DSM-IV.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate on the report that it has been 
reviewed.  All psychological testing 
deemed necessary should be 
accomplished.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify whether there is a link between 
the current symptomatology and the 
verified in-service stressor described 
by the Veteran (as documented as such 
by the RO) and found sufficient to 
produce PTSD by the examiner.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim. If action remains adverse to the 
Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


